Title: From Benjamin Franklin to Jean de Neufville & fils, 6 August 1781
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy, Aug 6. 1781
I received your favour of the 23d past, inclosing a Pacquet for me. I am much obliged by your Care in forwarding it.— If the Vessel taken by Capt. Brown was really bound to New York, she will prove a good Prize; tho’ it was represented to me that she was bound to Virginia. The Nature of her Cargo will determine the Point: For if she was laden with coarse Woolens & Linnens fit for Soldiers Clothing, with Sail Duck, Cordage, and other Goods necessary for the publick use of the United States, as she was engaged to be, Virginia would have been a much better Market than New York. But if her Cargo was better suited to New York, it is clear she was bound there; and since Digges, who recommended that Benjamin Joy to me, has turn’d out such a Villain, I have no great Opinion of his Recommendation. Please to inform me what has detain’d the South Carolina, after the Sailing of your Fleet; and whether she is ever like to get out.
With great Regard, I have the honour to be, Gentlemen
Messrs Jean Neuville & Sons
